Citation Nr: 0710930	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-36 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
recurrent dislocation left (minor) shoulder, postoperative.  

2.  Entitlement to a compensable rating for postoperative 
right inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to January 1973.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision by the Reno RO.


FINDINGS OF FACT

1.  The veteran is right-handed; his service connected left 
shoulder disability is manifested by recurrent dislocations; 
limitation of motion of the arm to 25 degrees from the side, 
fibrous union or nonunion of the humerus, or ankylosis of 
scapulohumeral articulation are not shown.  

2.  Following surgical repair there has been no recurrence of 
the veteran's right inguinal hernia; the surgical scar is not 
tender or painful, is not deep or unstable, is not 144 square 
inches or greater in area, and produces no limitation of 
function.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for postoperative, 
recurrent left shoulder dislocation is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.7, 4.71a; Diagnostic Codes (Codes) 5200, 5201, 5202 (2006).   

2.  A compensable rating is not warranted for the veteran's 
postoperative right inguinal hernia.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.114, Code 
7338, 4.118, Codes 7801-7805 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

September 2002, January 2004, and September 2004 letters 
(after the RO's initial adjudication of these claims) 
informed the veteran of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  He was also advised to 
submit relevant evidence in his possession.  An October 2003 
statement of the case (SOC) and December 2004 supplemental 
SOC (SSOC) outlined the regulation implementing the VCAA, 
including advising the veteran to submit relevant evidence in 
his possession; and notified the veteran of what the evidence 
showed, of the governing legal criteria, and of the bases for 
the denial of the claims.  While notice was not provided 
prior to the initial adjudication of the claims, the veteran 
has received all critical notice, and has had ample 
opportunity to respond and/or supplement the record after 
notice was given.  He is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way.

Regarding the duty to assist, the RO obtained all relevant, 
available medical records identified by the veteran.  VA 
arranged for the veteran to be examined.   VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of these claims. 

II. Factual Background

During service the veteran underwent surgical repair of the 
left shoulder for recurrent dislocations.  A right inguinal 
hernia was noted on service separation examination.  A July 
1973 memorandum rating granted service connection for the two 
disabilities.  In July 1976 the veteran underwent another 
surgical repair of his left shoulder.  The current 20 percent 
rating for the left shoulder has been in effect since 1979, 
and is "protected".  VA examination in 1980 established 
that the veteran is right-handed.  In July 1982 he underwent 
surgical repair of his right inguinal hernia.  

On February 2002 VA examination, the veteran reported that 
his left shoulder partially slipped out of place when he 
moved his arm in certain directions.  Examination revealed no 
tenderness.  Left shoulder abduction was to 150 degrees.  The 
physician found no objective evidence of subluxation.  X-rays 
revealed postoperative changes with glenoid screw with 
minimal erosive change superiorly very near the articular 
surface.  No acute bony abnormality was found.  

January 2003 to September 2004 VA medical records reflect 
treatment for the veteran's left shoulder disability.  In 
January 2003, he complained of an acute onset of left 
shoulder and neck pain while working on his car the day 
before.  There was full passive range of motion of the left 
shoulder and limited abduction due to pain.  He was given an 
intramuscular injection with some relief.  The physician 
found no evidence of dislocation and attributed the symptoms 
to the veteran's cervical spine problem.  A March 2003 record 
indicates the veteran had been on NSAIDs, but stopped taking 
them due to abdominal symptoms.  In April 2003, his left 
shoulder symptoms were exacerbated by a fall involving a 
possible syncope episode.  He had ongoing dysesthesias 
probably related to the spasm about the left shoulder to 
prevent pain.  A May 2003 orthopedic consultation indicates 
that the veteran reported occasional left shoulder 
dislocations about once or twice a month with some months 
having no dislocations.  The physician could elevate the 
veteran's left arm to just above horizontal at which point he 
had a lot of pain.  X-rays revealed some calcium in the soft 
tissues below the head of the humerus, presumably in the 
capsule.  June 2003 EMG and nerve conduction velocities of 
the left upper extremity were normal.  There was no 
electrophysiologic evidence of root, plexus, or peripheral 
nerve dysfunction.  

On September 2003 VA examination, the veteran complained of 
intermittent left shoulder dislocation and weakness.  Left 
shoulder abduction was to 120 degrees with discomfort.  
Shoulder motion was limited by pain and the veteran was 
afraid of dislocation with further motion.  It was noted that 
no one had seen what the veteran referred to as dislocations.  
The veteran also indicated that he had pain that worsened 
since he had right inguinal surgery and that his testicles 
retracted with pain when he made a wrong step.  Examination 
revealed a well-healed, nontender herniorrhaphy scar.  Upon 
palpation of the right testicle, the veteran complained of 
tenderness and there was evidence of an exaggerated 
cremasteric reflect with the testicle rapidly retracting.  
The left testicle was normal.  The right inguinal hernia was 
well repaired with no evidence of recurrence. 

On April 2004 VA orthopedic consultation, it was noted that 
the veteran wanted his left shoulder pain "fixed", and that 
elevation of the veteran's left shoulder was limited to 20 
degrees above shoulder level.  

A July 2004 physical therapy note indicates that left 
shoulder abduction was to 100 degrees, flexion was to 97 
degrees, internal rotation was 65 degrees, and external 
rotation was 45 degrees.  The veteran reported that his left 
arm would dislocate with active motion beyond the reported 
ranges.  His left arm strength was within normal limits.  A 
September 2004 CT scan of the left upper extremity revealed 
postoperative changes with position of hardware, significant 
degenerative changes, and possible intra-articular loose 
body.  
On VA orthopedic clinic visit in October 2004, it was noted 
that left shoulder surgery had been planned, but was canceled 
because the veteran had 150 degrees of abduction and flexion 
with minimal discomfort and pain at that point, and it was 
felt that surgery would not improve either range of motion or 
pain.  

On December 2004 VA examination, the veteran reported that he 
had left shoulder pain 95 percent of the time.  He indicated 
that he had flare-ups with damp and cold weather at which 
times the intensity of the pain would be 10/10.  He 
complained of puffiness two to three times a week and denied 
redness.  He reported that his left shoulder dislocated all 
of the time when he moved the wrong way and that he 
"popped" it back in place.  He had difficulty hauling water 
and with activities involving lifting, reaching, or moving 
with the left arm/hand.  On examination, there was tenderness 
to palpation of the anterior shoulder and crepitus at the AC 
joint.  On ten repetitive forward flexion motions there was a 
grating noted during one.  Passive and active abduction was 
from zero to 110 degrees with increased pain from 100 to 110 
degrees.  Flexion was to 130 degrees, 100 without pain.  
There was no additional limitation with repetition; in fact, 
maximum flexion was only after 10 repetitions.  There was no 
laxity in the joint with manual manipulation.  The veteran 
expressed fear of dislocation with movement.  

Regarding his right inguinal hernia, he complained that his 
testicle went up inside of him (whenever he carried something 
heavy, which was daily), and that he had to lay down to 
"push it back out".  He did not know if he had had a 
recurrence of hernia.  On examination, the right inguinal 
hernia scar was very faint, flat, flesh colored, and 7 cm in 
length.  The veteran reported tenderness to palpation of 
testes.  There was no palpable direct or indirect hernia with 
bearing down or coughing.  The bilateral testes were well 
descended.  The cremaster reflex/response was not exaggerated 
with slight retraction of the testes; both stayed well 
descended in spite of cremaster reflex.  





III. Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability. Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see, e.g., 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 
 
The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.   

(a) Left shoulder

The veteran's service-connected left shoulder disability has 
been rated under Code 5202 (for other impairment of humerus).  
Under Code 5202 (for the minor shoulder) a 20 percent rating 
is warranted for infrequent episodes of scapulohumeral joint 
dislocation with guarding of movement only at the shoulder 
level or for frequent episodes of dislocation with guarding 
of all arm movements.  A 40 percent rating is warranted for 
fibrous union; a 50 percent rating for nonunion (false flail 
joint); and a 70 percent rating for loss of head (flail 
shoulder).  38 C.F.R. § 4.71a.  

The disability picture presented falls squarely within the 
criteria for a 20 percent rating.  By complaint and clinical 
findings, the veteran has daily episodes of dislocation 
(which he reduces himself), and guarding appears only above 
the shoulder level, i.e., above 90 degrees.  Fibrous union, 
nonunion, or loss of head has not been reported.  
Consequently, a rating in excess of 20 percent under Code 
5202 is not warranted.  

Looking to other potentially applicable Codes, Code 5200 does 
not apply, as it requires ankylosis, and ankylosis has not 
been found.  Application of Code 5203 would be of no benefit 
to the veteran, as the maximum rating under that code is 20 
percent (which is already assigned).  Finally, under Code 
5201, a 30 percent rating is warranted if there is limitation 
of the arm to 25 degrees from the side.  Clearly, those 
criteria are not met, as motion is limited above the shoulder 
level.  38 C.F.R. § 4.71a.  

Furthermore, examination found no evidence of atrophy, 
fatigue, or increased pain on use.  While the veteran 
complained of dropping items on use, the examiner noted that 
such was not observed.  Regarding functional impairment or 
greater impairment of movement on use, the examiner noted 
that maximum flexion appeared after multiple repetitions.  

A rating in excess of 20 percent for the veteran's left 
shoulder disability is not warranted under any applicable 
criteria.  His subjection complaints, as well as the 
impairment objectively shown, are encompassed by the criteria 
for the current 20 percent rating.  Hence, this claim must be 
denied.    

(b)  Right Inguinal Hernia

The veteran's postoperative  right inguinal hernia is rated 
under Code 7338, which provides a 0 percent rating for an 
inguinal hernia that is small, reducible, or without 
protrusion, or not operated, but remediable.  A 10 percent 
rating is warranted if the hernia is recurrent postoperative, 
readily reducible, and well supported by a truss or a belt.  
Higher ratings require a small recurrent hernia that is not 
well supported, or not readily reducible, or for more severe 
pathology.  38 C.F.R. § 4.114.  Here, there is no clinical 
evidence that the veteran's right inguinal hernia has 
recurred after the 1982 surgical repair.  Consequently, a 
compensable rating is not warranted under Code 7338.  

Since the veteran did undergo surgical repair for the right 
inguinal hernia, he is entitled to consideration of a rating 
for the surgical scar.  Notably,  the portion of VA's Rating 
Schedule pertaining to ratings for scars (38 C.F.R. § 4.118) 
was revised, effective August 30, 2002.  From their effective 
date the veteran is entitled to a rating under the revised 
criteria (if they favor him).

The prior Code 7804 provided for a 10 percent rating for 
superficial scars that are painful on examination.  Under 
code 7805, scars could also be rated on the basis of any 
related limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118.

Under the Revised Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion warrant a 10 percent rating is their areas is 144 
square inches (929 sq. cm.) or greater.  Note (2) following 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, (effective 
August 30, 2002).

Under Code 7803 a superficial, unstable scar warrants a 10 
percent rating.  Note (1): provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  38 C.F.R. § 4.118, (effective August 
30, 2002).

Under Code 7804, a superficial scar that is painful on 
examination, warrants a 10 percent rating.  38 C.F.R. § 
4.118, (effective August 30, 2002).

Code 7805 has remained essentially unchanged, and provides 
that other scars will be rated based on function limitation 
of the affected part.  38 C.F.R. § 4.118.  

Although the veteran reported scar tenderness, on the most 
recent VA examination, the physician found no objective 
evidence (e.g. wincing) or sign of such.  Furthermore, 
descriptions of the scar (i.e., well healed, flat, coloring, 
size, etc.), indicate that it does not possess the 
characteristics warranting a compensable rating under any 
former or revised criteria.  Consequently, a compensable 
rating for the right inguinal hernia surgical repair scar is 
not warranted. 


ORDER

A rating in excess of 20 percent for postoperative recurrent 
left shoulder dislocation is denied.  

A compensable rating for postoperative right inguinal hernia 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


